Executive Grant of Clemency

TO ALL TO WHOM THESE PRESENTS SHALL COME, GREETING:

I HEREBY GRANT full and unconditional pardons to the following named persons

for those offenses against the United States individually enumerated and set before me for

my consideration:

ALEX ADJMI
MAHMOUD REZA BANKI
STEPHEN BANNON
FAUSTINO BERNADETT
CARL ANDREW BoOGGs III, AKA DREW BOGGS
TODD ANTHONY BOULANGER
ELLIOTT BROIDY
TOMMASO BUTI
DAVID LAMAR CLANTON
JEFFREY ALAN CONWAY
WESLEY SCOTT HARKONEN, JR., AKA W. SCOTT HARKONEN
WILLIAM “ED” HENRY
ABEL HOLTZ
DOUGLAS JEMAL
JAMES E. JOHNSON, JR.
KENNETH KURSON, AKA JAYDEN WAGNER AND EDDIE TRAIN
ANTHONY SCOTT LEVANDOWSKI
MICHAEL A. LIBERTY
GLEN S. Moss
HILLEL NAHMAD
BENEDICT GUTHRIE OLBERDING
DESIREE PEREZ, FKA DESIREE REYNOSO

JOHNNY D. PHILLIPS

Case 3:13-cr-00204-MOC Document 278 Filed 01/25/21 Page 1 of 2
RICHARD G. RENZI
GREGORY LOUIS REYES
AVIEM SELLA
CASEY URLACHER

ROBERT ZANGRILLO

I HEREBY DESIGNATE, direct, and empower the Acting Pardon Attorney,
as my representative, to sign each grant of clemency to the persons named herein.

The Acting Pardon Attorney shall declare that her action is the act of the President,
being performed at my direction.

IN TESTIMONY WHEREOF, | have hereunto signed my name and

caused the seal of the Department of Justice to be affixed.

Done at the City of Washington in the
District of Columbia this Nineteenth

day of January in the year of our Lord
Typ thousand and Twiinty-one and of the
In@@pendence of the HRited States the

   
      

   

=
=
™
~
\

%

\

 

DONALD J. TRUMP
President

Case 3:13-cr-00204-MOC Document 278 Filed 01/25/21 Page 2 of 2
